Citation Nr: 0834351	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for service-connected diabetic neuropathy of the 
right lower extremity, prior to April 8, 2008.   

2.  Entitlement to an increased rating in excess of 10 
percent for service-connected diabetic neuropathy of the left 
lower extremity, prior to April 8, 2008.  

3.  Entitlement to an increased rating in excess of 40 
percent for service-connected diabetic neuropathy of the 
right lower extremity, beginning on April 8, 2008.  

4. Entitlement to an increased rating in excess of 40 percent 
for service-connected diabetic neuropathy of the left lower 
extremity, beginning on April 8, 2008.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both May 2004 and July 2004 RO rating 
decisions.  

In May 2007, the Board remanded the issues of an increased 
rating in excess of 10 percent for the service-connected 
diabetic neuropathy of the bilateral extremities to the RO, 
via the Appeals Management Center (AMC), for further 
development.  

During the pendency of the appeal an April 2008 RO rating 
decision granted the veteran an increased rating of 40 
percent for his service-connected diabetic neuropathy of the 
right lower extremity and an increased rating of 40 percent 
for his service-connected diabetic neuropathy of the left 
lower extremity, effective on April 8, 2008.  

Inasmuch as a rating higher than 40 percent for the service-
connected diabetic neuropathy of the bilateral lower 
extremities is available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The Board notes that at the veteran's VA examinations he 
stated that he had trouble working due to his service-
connected disabilities; therefore, the Board refers the issue 
of total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
to the RO for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to April 8, 2008, the service-connected diabetic 
neuropathy of the right lower extremity is shown to have more 
nearly approximated that of moderate incomplete paralysis.  

3.  Prior to April 8, 2008, the service-connected diabetic 
neuropathy of the left lower extremity is shown to have more 
nearly approximated that of moderate incomplete paralysis.  

4.  Beginning on April 8, 2008, the service-connected 
diabetic neuropathy of the right lower extremity is not shown 
to have been manifested by severe incomplete paralysis with 
marked muscular atrophy.  

5.  Beginning on April 8, 2008, the service-connected 
diabetic neuropathy of the left lower extremity is not shown 
to have been manifested by severe incomplete paralysis with 
marked muscular atrophy.  


CONCLUSIONS OF LAW

1.  Prior to April 8, 2008, the criteria for the assignment 
of an increased rating of 20 percent for the service-
connected diabetic neuropathy of the right lower extremity 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a 
including Diagnostic Code 8520 (2007).  

2.  Prior to April 8, 2008, the criteria for the assignment 
of an increased rating of 20 percent for the service-
connected diabetic neuropathy of the left lower extremity are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a 
including Diagnostic Code 8520 (2007).  

3.  Beginning on April 8, 2008, the criteria for the 
assignment of an increased rating in excess of 40 percent for 
the service-connected diabetic neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.124a including Diagnostic Code 8520 (2007).  

4.  Beginning on April 8, 2008, the criteria for the 
assignment of an increased rating in excess of 40 percent for 
the service-connected diabetic neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.124a including Diagnostic Code 8620 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2007, after the rating decisions on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the April 2008 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2007 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2007 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2004 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in June 2007.  Further, the Board's decision herein 
denies the claims for increased rating, so no effective date 
is being assigned.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for increased rating.  

With regard to the increased evaluation claim(s) included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the Board finds that the June 2007 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals who could describe from their 
knowledge and personal observations in what manner his 
disabilities had worsened.  

The Board is aware that the June 2007 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
December 2003 and April 2008 VA examinations involved studies 
that paralleled the relevant diagnostic criteria.  

These studies, as well as the veteran's access to his VA 
examination reports (indicated in his representative's 
September 2008 statement, as the claims file had been 
reviewed by the representative), reflect that a reasonable 
person could have been expected to understand in this case 
what was needed to substantiate the claim.  

Moreover, as the veteran discussed his service-connected 
disabilities in terms of relevant symptomatology and the 
functional effects of his disabilities on his everyday life 
in support of his claims during his examinations, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the November 2004 Statement of 
the Case was followed up by a Supplemental Statement of the 
Case in April 2008, representing VA action that served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores, slip op. at 9.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in December 2003 and 
April 2008.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of diabetic neuropathy 
of the bilateral lower extremities.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The May 2004 and July 2004 RO rating decisions continued the 
veteran's 10 percent disability for his service-connected 
diabetic neuropathy for his right lower extremity and a 10 
percent disability rating for his service-connected diabetic 
neuropathy for his left lower extremity.  

During the pendency of the appeal, an April 2008 RO rating 
decision granted the veteran a 40 percent disability rating 
for his service-connected diabetic neuropathy of the right 
lower extremity and a 40 percent disability rating for his 
service-connected diabetic neuropathy of the left lower 
extremity effective on April 8, 2008, the date of the 
veteran's VA examination that showed an increase in 
disability.  

The veteran's disability ratings were granted under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620.  Diagnostic Code 8620 
provides that mild incomplete paralysis of the sciatic nerve 
is rated as 10 percent disabling; moderate incomplete 
paralysis is rated as 20 percent disabling; moderately severe 
incomplete paralysis is rated as 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated as 60 percent disabling.  Complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

At the December 2003 VA examination, the veteran reported 
jogging 1 mile a day and walked 3 to 4 miles without loss of 
breath.  He occasionally had edema of the ankle.  He stated 
that, since his diagnosis in 1994 of diabetes mellitus, his 
feet have become very painful.  His feet were always cold and 
it felt as nails/spikes were being driven into his feet.  He 
had no problems with balance, gait, or weakness.  

There was decreased sensation of his feet to temperature and 
painful stimuli.  On examination, his power, tone, and bulk 
were normal, and he had decreased sensation to vibrations and 
pin pricks.  The examiner diagnosed the veteran with 
peripheral neuropathy of the lower extremity, bilaterally.  

A careful review of the veteran's VA treatment notes from 
2005 revealed that he was seen at the VA Podiatry Clinic 
several times for severe pain that awoke him from a deep 
sleep.  He began oral medication which decreased the pain in 
his feet.  

At the veteran's April 2008 VA examination, he reported 
walking 1 to 2 miles without breathing difficulties.  He 
worked in construction, but did not work in the winter 
because of the cold.  He reported having constant pain, 
numbness, tingling and burning.  It felt as though nails had 
been driven into his feet, and his balance, strength, and 
sensation were decreased.  

On examination, the veteran's power, tone and bulk were 
normal in iliopsoas, hamstrings, quadriceps, gluteals, with 
mild weakness in foot dorsiflexion and foot plantar flexion.  
He had normal pinprick, light touch, vibration, position 
sense in all four extremities except for marked decrease to 
all modalities below the knee, bilaterally.  The veteran also 
had a wide-based, unsteady gait.  The VA examiner diagnosed 
the veteran with severe diabetic peripheral neuropathy 
affecting the lower extremities. 

The Board notes that in February 2008 the veteran's wife 
stated that she was his personal trainer.  She reported that 
he was now in too much pain to go for runs or walks and that 
the only thing that helped the throbbing was to rub his 
calves and feet.  She added that his balance had become worse 
and that he had trouble with work because he could not stand 
and walk a lot since his feet and legs hurt so much. 

Prior to April 8, 2008

After careful review of the VA examination and treatment 
reports, and lay evidence, the Board finds that, prior to 
April 8, 2008, the veteran's service-connected diabetic 
neuropathy of the lower extremities was productive of a 
disability picture that more nearly approximated that of 
moderate incomplete paralysis on each side.  

The medical evidence for this period showed impaired 
sensation and pain involving feet, but no gait or balance 
impairment or weakness.  The veteran was reported to be able 
to jog.  Therefore, an increased 20 percent rating, but not 
higher, for each lower extremity is warranted for this 
earlier part of the appeal.  

Since April 8, 2008

A careful review of the record for this period shows that the 
service-connected bilateral lower extremity diabetic 
neuropathy underwent a dramatic worsening warranting the 
assignment of 40 percent ratings on each side.  However, 
findings that would equate with severe incomplete paralysis 
with marked muscular atrophy or approaching complete 
paralysis are not demonstrated.  

The veteran, when examined in April 2008, displayed marked 
sensory deficit below the knee with constant foot pain, but 
only mild weakness in dorsiflexion and plantar flexion of the 
foot.  Therefore, absent a finding of marked muscular atrophy 
or consistent with greater motor dysfunction below the knee, 
an increased rating in excess of 40 percent for the service-
connected bilateral diabetic neuropathy is denied. 


ORDER

Prior to April 8, 2008, an increased rating of 20 percent for 
the service-connected diabetic neuropathy of the right lower 
extremity is granted, subject to the regulations controlling 
disbursement of VA monetary benefits. 

Prior to April 8, 2008, an increased rating of 20 percent for 
the service-connected diabetic neuropathy of the left lower 
extremity is granted, subject to the regulations controlling 
disbursement of VA monetary.  

Beginning on April 8, 2008, an increased rating in excess of 
40 percent for the service-connected diabetic neuropathy of 
the right lower extremity is denied.  

Beginning on April 8, 2008, an increased rating in excess of 
40 percent for the service-connected diabetic neuropathy of 
the left lower extremity is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


